******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     CHARLES CORNELIUS v. COMMISSIONER
              OF CORRECTION
                 (AC 37861)
                Sheldon, Prescott and Harper, Js.
        Argued April 12—officially released August 9, 2016

   (Appeal from Superior Court, judicial district of
                 Tolland, Oliver, J.)
  Eric M. Creizman, pro hac vice, with whom were
Brittany B. Paz and, on the brief, Norman A. Pattis
and Melissa Madrigal, pro hac vice, for the appellant
(petitioner).
  Steven R. Strom, assistant attorney general, with
whom were Kathleen A. Campbell, certified legal intern,
and, on the brief, George Jepsen, attorney general, for
the appellee (respondent).
                         Opinion

   PER CURIAM. The petitioner, Charles Cornelius,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus, in which he
alleged that the respondent, the Commissioner of Cor-
rection, improperly rescinded risk reduction earned
credits (RREC) that he had accumulated while he was
incarcerated, on the basis of his alleged affiliation with
a security risk group (SRG), namely, the Aryan Brother-
hood. The respondent argues that the petitioner’s claim
is moot because he has completed his state sentence,
and thus that there is no practical relief that this court
can afford him. We agree with the respondent that the
petitioner’s claim is moot, and thus we dismiss the
petitioner’s appeal.
  The following procedural history is relevant to the
petitioner’s claim on appeal. On August 10, 2004, the
petitioner entered guilty pleas to three charges: one
count of attempted manufacture of a bomb in violation
of General Statutes §§ 53a-49 and 53-80a; and two
counts of possession of an assault weapon in violation
of General Statutes § 53-202c. On December 17, 2004,
he was sentenced on those charges to a total term of
incarceration of twenty-five years, execution sus-
pended after twelve years, followed by ten years of
special parole. On January 4, 2011, the petitioner’s sen-
tence was modified to ten years and six months incar-
ceration, followed by ten years of special parole.
  On November 18, 2004, the petitioner was sentenced
to a term of incarceration of eighteen months in the
United States District Court for the District of Connecti-
cut, in United States v. Cornelius, United States District
Court, Docket No. 3:04-CR-127 (CFD) (D. Conn. Novem-
ber 18, 2004), after being convicted of importing or
manufacturing firearms and fraud with identification
documents. These federal charges arose from the same
incident that underlay his state charges. His federal
sentence was ordered to run consecutively to his
state sentence.
  On June 20, 2014, the petitioner filed a petition for
a writ of habeas corpus, alleging that he was being
unlawfully confined because the respondent had
improperly rescinded 456 days of good time credit that
he had accumulated under the RREC program while
serving his state sentence.1 The petitioner alleged that
he was improperly determined to be a member of the
prison and street gang known as the Aryan Brother-
hood, which had been designated as an SRG. Upon
being designated an SRG member, the petitioner was
sanctioned by the loss of 456 days of RREC as well as
by a prohibition from earning prospective credit.
  On January 20, 2015, and February 4, 2015, the habeas
court held a two day trial. On March 10, 2015, the habeas
court denied the petition for a writ of habeas corpus
on the grounds that the petitioner’s right to due process
had not been violated by the respondent’s rescission
of the petitioner’s RREC and that the rescission was
supported by sufficient evidence. On March 20, 2015,
the petitioner filed a petition for certification to appeal
to this court, which was granted. On April 8, 2015, the
petitioner timely filed this appeal.
  On May 20, 2015, the petitioner completed his state
term of incarceration and was transferred to the cus-
tody of the United States Marshals Service, for delivery
to the Federal Bureau of Prisons to begin serving his
consecutive eighteen month federal sentence.
   The respondent claims that the petitioner’s challenge
to the rescission of his RREC is moot because he has
completed his state sentence and is no longer in state
custody. ‘‘[A]n actual controversy must exist not only
at the time the appeal is taken, but also throughout the
pendency of the appeal. . . . When, during the pen-
dency of an appeal, events have occurred that preclude
an appellate court from granting any practical relief
through its disposition of the merits, a case has become
moot.’’ (Internal quotation marks omitted.) Putman v.
Kennedy, 279 Conn. 162, 169, 900 A.2d 1256 (2006).
   Although the petitioner has completed his state term
of incarceration, he argues that the collateral conse-
quences exception to the mootness doctrine applies to
his challenge to the rescission of the RREC that he had
accumulated while serving his state sentence because
if we rule in his favor on that challenge, the extra time
he would thereby be found to have served on his state
sentence due to the improper rescission could be cred-
ited against his current federal sentence. ‘‘[U]nder this
court’s long-standing mootness jurisprudence . . .
despite developments during the pendency of an appeal
that would otherwise render a claim moot, the court
may retain jurisdiction when a litigant shows that there
is a reasonable possibility that prejudicial collateral
consequences will occur. . . . [T]o invoke successfully
the collateral consequences doctrine, the litigant must
show that there is a reasonable possibility that prejudi-
cial collateral consequences will occur. Accordingly,
the litigant must establish these consequences by more
than mere conjecture, but need not demonstrate that
these consequences are more probable than not. This
standard provides the necessary limitations on justicia-
bility underlying the mootness doctrine itself. Where
there is no direct practical relief available from the
reversal of the judgment . . . the collateral conse-
quences doctrine acts as a surrogate, calling for a deter-
mination whether a decision in the case can afford the
litigant some practical relief in the future.’’ (Internal
quotation marks omitted.) Id.
  Here, the petitioner has failed to produce any evi-
dence tending to establish that there is a reasonable
possibility that if his RREC were found to have been
improperly rescinded, the extra time he would thereby
be found to have served on his state sentence would
be credited against his federal sentence. The only legal
authority the petitioner has cited in support of that
claim is 18 U.S.C. § 3585 (b),2 which expressly provides
that an inmate shall be afforded credit ‘‘for any time
he has spent in official detention prior to the date the
sentence commences’’ so long as ‘‘that [credit] has not
been credited against another sentence.’’
   The federal courts have held that a federal prisoner
is not entitled to credit for time spent serving a state
sentence, even if the state sentence is later invalidated.
See Meagher v. Clark, 943 F.2d 1277, 1281 (11th Cir.
1991); id., 1280 (citing Scott v. United States, 434 F.2d
11 [5th Cir. 1970]); see also Bagley v. Rogerson, 5 F.3d
325, 330 (8th Cir. 1993) (noting that courts have not
found a due process violation from the denial of federal
credit for time served on a vacated state sentence, even
when the service of the state sentence delayed the start
of a federal sentence); Pinaud v. James, 851 F.2d 27,
31–32 (2d Cir. 1988); Green v. United States, 334 F.2d
733, 736 (1st Cir. 1964) (defendant not entitled to credit
against federal sentence for time served on state sen-
tence even though the state sentence was subsequently
reversed), cert. denied, 380 U.S. 980, 85 S. Ct. 1345, 14
L. Ed. 2d 274 (1965). Although the foregoing cases
involve the application of 18 U.S.C. § 3568, the predeces-
sor statute to § 3585, the enactment of § 3585, as it
pertains to the facts at hand, simply codified the long-
standing prohibition against affording federal inmates
double credit for time they have spent serving sentences
imposed by other jurisdictions, which was not explicit
in the language of § 3568.
   Here, because the 456 days at issue in this case were
initially credited against the petitioner’s state sentence,
the completion of which was necessary in order to
trigger the commencement of his consecutive federal
sentence, those days cannot be recredited against his
federal sentence even if we determine that the state
should not have required him to serve them by
rescinding his RREC. The petitioner has thus failed to
demonstrate that there is a reasonable possibility that
a ruling from this court declaring that his RREC had
been improperly rescinded would afford him any practi-
cal relief. We thus conclude that his claim is moot.
      The appeal is dismissed.
  1
    General Statutes (Supp. 2016) § 18-98e provides in relevant part: ‘‘(a)
Notwithstanding any provision of the general statutes, any person sentenced
to a term of imprisonment for a crime committed on or after October 1,
1994, and committed to the custody of the Commissioner of Correction on
or after said date, except a person sentenced for a violation of section 53a-
54a, 53a-54b, 53a-54c, 53a-54d, 53a-55, 53a-55a, 53a-70a, 53a-70c or 53a-100aa,
or is a persistent dangerous felony offender or persistent dangerous sexual
offender pursuant to section 53a-40, may be eligible to earn risk reduction
credit toward a reduction of such person’s sentence, in an amount not to
exceed five days per month, at the discretion of the Commissioner of Correc-
tion for conduct as provided in subsection (b) of this section occurring on
or after April 1, 2006.
   ‘‘(b) An inmate may earn risk reduction credit for adherence to the inmate’s
offender accountability plan, for participation in eligible programs and activi-
ties, and for good conduct and obedience to institutional rules as designated
by the commissioner, provided (1) good conduct and obedience to institu-
tional rules alone shall not entitle an inmate to such credit, and (2) the
commissioner or the commissioner’s designee may, in his or her discretion,
cause the loss of all or any portion of such earned risk reduction credit
for any act of misconduct or insubordination or refusal to conform to
recommended programs or activities or institutional rules occurring at any
time during the service of the sentence or for other good cause. If an inmate
has not earned sufficient risk reduction credit at the time the commissioner
or the commissioner’s designee orders the loss of all or a portion of earned
credit, such loss shall be deducted from any credit earned by such inmate
in the future. . . .’’
   We note that § 18-98e was amended in 2015; see Public Acts 2015, No.
15-216, § 9; however, the amendment is not relevant to this appeal. For
convenience, we refer herein to the revision codified in the 2016 supplement
to the General Statutes.
   2
     Section 3585 (b) of title 18 of the United States Code provides: ‘‘A
defendant shall be given credit toward the service of a term of imprisonment
for any time he has spent in official detention prior to the date the sen-
tence commences—
   ‘‘(1) as a result of the offense for which the sentence was imposed; or
   ‘‘(2) as a result of any other charge for which the defendant was arrested
after the commission of the offense for which the sentence was imposed;
that has not been credited against another sentence.’’